IN THE SUPREME COURT OF THE STATE OF MONTANA

                                         00-329
                                   _________________




IN RE THE PETITION OF THE STATE
                                                                   ORDER
BAR OF MONTANA FOR A DUES INCREASE




                                   _________________

       Pursuant to Section VI, Montana Supreme Court Internal Operating Rules (2006), the
Trustees of the State Bar of Montana have petitioned the Court for general dues increase and
for a Pro Hac Vice fee increase.
       The State Bar of Montana (Petitioner) has petitioned this Court to increase the dues
for active members of the State Bar $50, from $150 to $200 and to increase the dues for
inactive members $50, from $75 to $125. In addition, Petitioner has petitioned this Court to
amend the 2005 Rules for Admission to the Bar of Montana on Pro Hac Vice for the sole
purpose of raising the fee paid by Pro Hac Vice applicants to be the same as the annual dues
paid by active members.
       The State Bar submits that a dues increase is necessary to meet the State Bar of
Montana’s increased costs of administration, lawyer’s assistance program, and to continue to
perform the Bar’s designated purposes. An increase in the pro hac vice fee will support
activities of the Bar with pro hac vice admittees assuming responsibility for an appropriate
share of the administrative costs. Therefore,
       IT IS ORDERED comments and responses from the State Bar membership and the
public regarding the Petition of the State Bar of Montana for a Dues Increase may be
submitted to the Clerk of this Court on or before February 17, 2009.

                                             1
       Thereafter, the State Bar shall have until February 20, 2009, to respond to the
comments from the public and the State Bar membership.
       IT IS FURTHER ORDERED the State Bar of Montana is requested to give notice of
this Order and of its website posting in the next available issue of The Montana Lawyer.
       IT IS FURTHER ORDERED that this Order be circulated electronically by the office
of the Clerk of this Court to all district court judges in the state of Montana. In addition, a
copy of this Order shall be electronically published on the website of the judicial branch,
http://www/courts/mt.gov, and on the website of the State Bar of Montana.
       DATED this 19th day of November, 2008.

                                                   /S/ KARLA M. GRAY
                                                   /S/ W. WILLIAM LEAPHART
                                                   /S/ JOHN WARNER
                                                   /S/ JAMES C. NELSON
                                                   /S/ PATRICIA COTTER
                                                   /S/ JIM RICE
                                                   /S/ BRIAN MORRIS




                                              2